MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                              FILED
      regarded as precedent or cited before any                                  May 16 2019, 6:05 am
      court except for the purpose of establishing                                       CLERK
      the defense of res judicata, collateral                                        Indiana Supreme Court
                                                                                        Court of Appeals
      estoppel, or the law of the case.                                                   and Tax Court




      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Ronald J. Moore                                         Curtis T. Hill, Jr.
      The Moore Law Firm, LLC                                 Attorney General of Indiana
      Richmond, Indiana
                                                              Erik J. Bryant
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      Darren Lee Walker,                                      May 16, 2019
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              18A-CR-2712
              v.                                              Appeal from the Wayne Superior
                                                              Court
      State of Indiana,                                       The Honorable Charles K. Todd,
      Appellee-Plaintiff.                                     Jr., Judge
                                                              Trial Court Cause No.
                                                              89D01-1602-F3-14



      Friedlander, Senior Judge.


[1]   Darren Lee Walker appeals the nineteen-year sentence the trial court imposed

      after he pleaded guilty to possession of cocaine or narcotic drug in an amount


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2712 | May 16, 2019                           Page 1 of 6
      greater than twenty-eight grams, a Level 3 felony; resisting law enforcement

      while using a motor vehicle, a Level 6 felony; and being an habitual offender.

      We affirm.


[2]   In early February 2016, Richmond Police Department officers arrested two

      people for drug possession after they were seen leaving Walker’s apartment.

      Both persons claimed they had purchased drugs from Walker. The officers

      continued to monitor Walker’s apartment.


[3]   On February 12, 2016, Officer James Mastriano and several other officers saw a

      woman enter Walker’s apartment. They believed the woman was Camella

      Baker, for whom there was an active arrest warrant in connection with dealing

      in narcotics. Four police officers approached Walker’s front door to talk with

      Walker, while Officer Mastriano and another officer went to the back door.


[4]   A short time later, Walker and the woman came out of the rear door of his

      apartment. Officer Mastriano approached them, identified himself as a police

      officer, and asked them to stop. Instead of stopping, Walker approached

      Officer Mastriano while he reached into his pockets. Officer Mastriano drew

      his weapon and ordered Walker to remove his hands from his pockets. Walker

      complied.


[5]   Next, the officer approached Walker and conducted a pat down for weapons.

      He noticed a large, clear plastic baggie hanging out of one of Walker’s pants

      pockets. Officer Mastriano saw an off-white substance in the bag and believed

      it to be cocaine. He placed Walker in custody and seized the baggie. The

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2712 | May 16, 2019   Page 2 of 6
      contents of the bag were tested, and the results showed that the bag contained

      over thirty-three grams of cocaine.


[6]   On February 18, 2016, the State charged Walker with possession of cocaine or

      narcotic drug in an amount greater than twenty-eight grams, a Level 3 felony.

      The State further alleged that Walker was an habitual offender. On October 10,

      2016, Walker posted bond and was released from jail.


[7]   On May 15, 2017, Walker filed a motion to suppress, claiming the State did not

      have probable cause or reasonable suspicion to detain and search him. The trial

      court held a hearing and later denied the motion.


[8]   Meanwhile, on June 25, 2017, a police officer stopped a vehicle being driven by

      Walker after the officer observed a traffic violation. Walker initially stopped

      but subsequently fled in his vehicle. An officer chased Walker with lights and

      sirens activated, but Walker continued to flee. He eventually stopped and was

      taken into custody.


[9]   On March 8, 2018, the State filed an amended information, charging Walker

      with resisting law enforcement while using a motor vehicle, a Level 6 felony.

      On April 30, 2018, the parties filed a proposed plea agreement with the trial

      court. During a subsequent court hearing, Walker repudiated the proposed plea

      agreement, and the court informed the parties that no further plea agreements

      would be accepted.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2712 | May 16, 2019   Page 3 of 6
[10]   On July 30, 2018, Walker filed a notice of intent to plead guilty. The trial court

       held a hearing and determined that Walker was pleading guilty as charged

       without a plea agreement. The court accepted his guilty plea and sentenced

       Walker to serve nineteen years executed. This appeal followed.


[11]   Walker argues that his sentence is inappropriate in light of the nature of the

       offenses and his character. He asks the Court to reduce his sentence to sixteen

       years, with eight years suspended to probation.


[12]   Article VII, section six of the Indiana Constitution authorizes this Court to

       review and revise a defendant’s sentence in criminal cases. This authority is

       implemented through Indiana Appellate Rule 7(B), which provides: “The

       Court may revise a sentence authorized by statute if, after due consideration of

       the trial court’s decision, the Court finds that the sentence is inappropriate in

       light of the nature of the offense and the character of the offender.”


[13]   An appellant bears the burden of proving that a sentence meets the

       inappropriateness standard. Childress v. State, 848 N.E.2d 1073 (Ind. 2006).

       Whether we regard a sentence as appropriate at the end of the day turns on our

       sense of the culpability of the defendant, the severity of the crime, the damage

       done to others, and myriad other factors that come to light in a given case.

       Cardwell v. State, 895 N.E.2d 1219 (Ind. 2008). In reviewing the defendant’s

       sentence, the question is not whether another sentence is more appropriate, but

       whether the sentence imposed is inappropriate. Mateo v. State, 981 N.E.2d 59

       (Ind. Ct. App. 2012), trans. denied.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2712 | May 16, 2019   Page 4 of 6
[14]   At the time Walker committed his offenses, the advisory sentence for a Level 3

       felony was nine years, with a minimum sentence of three years and a maximum

       sentence of sixteen years. Ind. Code § 35-50-2-5 (2014). In addition, the

       advisory sentence for a Level 6 felony was one year, with a minimum sentence

       of six months and a maximum sentence of two and a half years. Ind. Code §

       35-50-2-7 (2014). Finally, as for the habitual offender sentencing enhancement,

       a person convicted of murder or a Level 1 through Level 4 felony could be

       sentenced to an additional fixed term of between six and twenty years. Ind.

       Code § 35-50-2-8 (2015).


[15]   The trial court sentenced Walker to nine years for Level 3 felony possession of

       cocaine, enhanced by nine years due to the habitual offender enhancement.

       The court further sentenced him to one year for Level 6 felony resisting law

       enforcement. In addition, the court ordered Walker to serve his sentences

       consecutively, for a total sentence of nineteen years. His sentence is well short

       of the potential maximum of twenty-eight and a half years.


[16]   Turning to the nature of the offenses, Walker was found to have thirty-three

       grams of cocaine on his person, an amount well above the twenty-eight-gram

       minimum for a Level 3 felony. Officer Mastriano testified that most of the

       controlled drug buys in Richmond are for amounts ranging from one-half gram

       to one gram, so Walker possessed a comparatively large quantity of cocaine. In

       addition, it is troubling that Walker committed felony resisting law enforcement

       while out on bail.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2712 | May 16, 2019   Page 5 of 6
[17]   As for Walker’s character, he was thirty-five years old at sentencing, and he has

       a substantial criminal record. The habitual offender enhancement was based on

       prior felony convictions for dealing in cocaine, a Class B felony, and battery

       and/or intimidation, both Class C felonies. He has other prior felony

       convictions for Class B felony dealing in cocaine and Class D felony failure to

       appear. In addition, Walker has accrued five misdemeanor convictions of

       driving while suspended.


[18]   Walker was on parole when he was initially arrested in this case. He has been

       placed on probation in the past and has twice violated the terms of probation.

       His failure to comply with the terms of parole, probation, and bail demonstrates

       that he has refused to take advantage of alternatives to incarceration.


[19]   By his own admission, Walker has not held a steady job since he was in high

       school. He has instead earned money by collecting and selling scrap. Walker

       has seven children, and he pays court-ordered child support for only two of

       them. Walker claims he “is capable of . . . productive reentry into the

       community.” Appellant’s Br. p. 12. His lengthy criminal record, in

       conjunction with his poor work history, demonstrates an unwillingness to

       reform. He has failed to persuade us that his sentence is inappropriate.


[20]   For the reasons stated above, we affirm the judgment of the trial court.


[21]   Affirmed.


       Vaidik, C.J., and Baker, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2712 | May 16, 2019   Page 6 of 6